Case 1:20-cv-01883-RM-KLM Document 43 Filed 06/17/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-01883-RM-KLM

  THOMAS A. DORN,

         Plaintiff,

  v.

  MEREDITH AVERY, and
  LILLIAN AVERY,

        Defendants.
  ______________________________________________________________________________

                           ORDER DENYING MOTIONS
  ______________________________________________________________________________

         This matter is before the Court on the following two motions filed by Plaintiff: (1)

  Motion for Judgment (ECF No. 41); and (2) Motion and Order (ECF No. 42). The Court finds no

  further briefing is required before ruling on these motions. See D.C.COLO.LCivR 7.1(d).

         In reviewing Plaintiff’s motions the Court is mindful that Plaintiff proceeds pro se;

  therefore, the Court construes Plaintiff’s filings liberally. See Erickson v. Pardus, 551 U.S. 89,

  94 (2007) (per curiam). Nonetheless, the Court does not serve as Plaintiff’s advocate, see

  Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009), and he is required to follow the

  same procedural rules as counseled parties. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th

  Cir. 2008) (“Pro se status ‘does not excuse the obligation of any litigant to comply with the

  fundamental requirements of the Federal Rules of Civil and Appellate Procedure.’” (citation

  omitted)). Even after a liberal review, the Court finds no grounds to grant Plaintiff any relief.

         To start, Plaintiff fails to identify the legal basis for his motions. For example, if Plaintiff

  is seeking summary judgment on any of his claims, he must comply with Fed. R. Civ. P. 56 and
Case 1:20-cv-01883-RM-KLM Document 43 Filed 06/17/21 USDC Colorado Page 2 of 2




  the applicable law. Concurrently, Plaintiff relies on conclusory allegations without any

  evidentiary support or legal authority. It is axiomatic that simply saying that something is so,

  even repeatedly, does not make it so. Accordingly, Plaintiff’s motions seeking a judgment of $10

  million dollars based on allegation of “[t]he girl” confessing to stealing his identity, and a

  judgment of mental distress and negligence against Defendants for allegedly violating his quiet

  enjoyment, are denied.

          The Court cautions Plaintiff that any requests for relief must be well grounded in fact

  and warranted by the law. Any future motions which contain nothing more than conclusory

  requests may be summarily denied. Accordingly, based on the foregoing, it is ORDERED

          (1) That the Motion for Judgment (ECF No. 41) is DENIED; and

          (2) That the Motion and Order (ECF No. 42) is DENIED.

         DATED this 17th day of June, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    2
